Citation Nr: 0009896	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck condition, 
claimed as secondary to a service-connected acromioclavicular 
separation of the right shoulder.

2.  Entitlement to service connection for a nerve condition 
of the right arm, claimed as secondary to a service-connected 
acromioclavicular separation of the right shoulder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a neck condition and a nerve condition of the 
right arm.

In the November 1996 rating decision, the RO denied increased 
evaluations for the veteran's service-connected 
acromioclavicular separation and his service-connected right 
knee condition.  The RO also granted an increased disability 
rating of 10 percent for a service-connected scar, residual 
of a biopsy for sarcoidosis, but denied entitlement to a 
temporary total evaluation due to hospitalization under 
38 C.F.R. § 4.29.  To the Board's knowledge, the veteran has 
not filed a Notice of Disagreement regarding any of these 
decisions.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (1999).  Thus, these issues are not 
presently before the Board on appeal. 


FINDINGS OF FACT

1.  The RO notified the veteran of denials of his claims of 
entitlement to service connection for a neck condition and a 
condition of the right arm by letter dated November 15, 1996.  
The veteran filed a Notice of Disagreement on November 1997.  
The RO issued a Statement of the Case on December 16, 1997.

2.  The veteran filed a Substantive Appeal regarding the 
issues of entitlement to service connection for a neck 
condition and a condition of the right arm on March 11, 1998.

CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
a neck condition, claimed as secondary to a service-connected 
acromioclavicular separation of the right shoulder.  38 
U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1999).

2.  The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
a nerve condition of the right arm, claimed as secondary to a 
service-connected acromioclavicular separation of the right 
shoulder.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a neck condition and a nerve condition of the right arm, both 
claimed as secondary to his service-connected right shoulder 
disability.  For reasons and bases which will be discussed in 
detail below, the Board finds that it is without jurisdiction 
in this matter and that it therefore cannot proceed to a 
decision on the merits.

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which are pertinent 
to its disposition of this case; briefly describe the 
relevant factual background; and then proceed to render a 
decision.


Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement (NOD) and completed by a Substantive 
Appeal after a Statement of the Case (SOC) has been 
furnished.  See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing the letter of notification of the determination will 
be presumed will be presumed to be same as the date of that 
letter date of notice of the determination of the agency of 
original jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Notice for VA purposes is a written notice sent to 
the claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(1999).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1999).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  38 
C.F.R. § 20.303 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the veteran for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (1999).

Factual Background

In a November 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
neck condition and a nerve condition of the right arm.  The 
veteran was notified of this decision in a letter dated 
November 15, 1996.  With this letter, he was provided with 
both his procedural and appellate rights via an attached VA 
Form 4107.

On November 3, 1997, the veteran submitted a NOD regarding 
the issues of entitlement to service connection for a neck 
condition and entitlement to service connection for a nerve 
condition.  On December 16, 1997, the RO issued a SOC which 
addressed his claims of entitlement to service connection for 
a neck condition and a nerve condition, both claimed as 
secondary to his service-connected acromioclavicular 
separation of the right shoulder.  In an attached letter, the 
RO informed the veteran that he must file a Substantive 
Appeal (VA Form 9) with respect to these issues within 60 
days of the date of the letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action he was appealing.  

The veteran subsequently submitted a Substantive Appeal (VA 
Form 9) regarding his two claims of entitlement to service 
connection.  Although this document was apparently signed by 
the veteran on February 4, 1998, the record reflects that it 
was received by the RO on March 11, 1998.

In February 2000, the Board sent a letter to the veteran, 
informing him that it had raised the issue of the timeliness 
of his Substantive Appeal regarding the issues of entitlement 
to service connection for a neck condition and a nerve 
condition of the right arm, both claimed as secondary to his 
service-connected acromioclavicular separation of the right 
shoulder.  The Board further informed the veteran of the 
pertinent law and regulations regarding this issue, and of 
the basis of the Board's decision to raise the issue.  The 
veteran was informed that he and his representative had 60 
days to submit additional evidence and argument regarding 
this issue of the adequacy of his Substantive Appeal.  To the 
Board's knowledge, neither the veteran nor his accredited 
representative responded to the Board's February 2000 letter 
within the 60-day period.

Analysis

The Board concludes that the veteran failed to perfect his 
appeal with regard to the issues of entitlement to service 
connection for a neck condition and a nerve condition of the 
right arm, both claimed as secondary to his service-connected 
acromioclavicular separation of the right shoulder.  An 
appeal must be perfected within one year of the date of 
notice of the initial rating or within 60 days of the 
issuance of a SOC, whichever period ends later.  One year 
from the date of notice of the initial rating decision was 
November 15, 1997.  Sixty days from the date of issuance of 
the SOC was February 16, 1998.  The earliest document filed 
by the veteran or his representative following the December 
1997 SOC was the VA Form 9 received on March 11, 1998, which 
was after the applicable 60 day filing period.

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial rating or 60 days of the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The veteran 
did not comply with the instructions set forth in the VA Form 
4107 provided in November 1996, nor did he comply with the 
instructions set forth in the cover letter which accompanied 
the December 1997 SOC.  Any request for an extension of time 
to file his appeal would have to have been filed on or before 
February 16, 1998.  See 38 C.F.R. § 20.303 (1999).  There is 
no evidence of record that the veteran ever requested an 
extension of time to file his appeal.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some case on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for finding that such good 
cause exists for his delay in filing his Substantive Appeal.  

As discussed above, the Board sent a letter to the veteran in 
February 2000, informing him that it had raised the issue of 
the adequacy of his Substantive Appeal regarding the issues 
of entitlement to service connection for a neck condition and 
a nerve condition of the right arm.  See Marsh, 11 Vet. App. 
at 471-472, see also VAOPGCPREC 9-99.  The Board further 
informed the veteran of the pertinent law and regulations 
regarding this issue, and of the basis of the Board's 
decision to raise the issue.  The veteran was advised that he 
and his representative had 60 days to submit additional 
evidence and argument regarding this issue of the adequacy of 
his Substantive Appeal.  To the Board's knowledge, neither 
the veteran nor his accredited representative responded to 
the Board's February 2000 letter within the 60-day period.  
Thus, neither the veteran nor his representative have offered 
any explanation for his failure to file a Substantive Appeal 
within the regulatory time limit.  

The Board wishes to note that it is cognizant of 38 C.F.R. 
§ 20.305 (1999), which states that when the rules require 
that any written document be filed within a specified period 
of time, a response postmarked prior to the expiration of 
that applicable time limit will be accepted as having been 
timely filed.  In the event that the postmark is not of 
record, as in this case, the postmark will be presumed to be 
five days prior to the date of the receipt of the document.  
In calculating this 5-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305.  The 
Board has reviewed the veteran's case with this regulation in 
mind.  However, even after applying the rule set forth in 
38 C.F.R. § 20.305, the veteran's VA Form 9 was still 
received after the 60 day time limit for filing a Substantive 
Appeal had expired.  The presumed date of postmark was March 
4, 1998, several weeks after the end of the 60 day period on 
February 16, 1998.

Because the veteran has not complied with the legal 
requirements for perfecting an appeal, the law is dispositive 
of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
There is no other submission from the veteran or his 
representative which could be reasonably construed to be a 
timely Substantive Appeal.  A timely Substantive Appeal not 
having been filed with regard to the November 1996 denial of 
his claims, the appeal has not been perfected and is 
dismissed.


ORDER

The veteran did not file a timely Substantive Appeal 
regarding the November 1996 denial of his claim of 
entitlement to service-connection for a neck condition, 
claimed as secondary to his service-connected 
acromioclavicular separation of the right shoulder.  This 
issue is not properly before the Board for appellate review 
and is accordingly dismissed.

The veteran did not file a timely Substantive Appeal 
regarding the November 1996 denial of his claim of 
entitlement to service-connection for a nerve condition of 
the right arm, claimed as secondary to his service-connected 
acromioclavicular separation of the right shoulder.  This 
issue is not properly before the Board for appellate review 
and is accordingly dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

